Citation Nr: 0014178	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-24 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of 
fracture base of right 5th metatarsal, currently rated as 10 
percent disabling.

3.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.29 based upon hospitalization at a VA facility 
from December 1993 to February 1994.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from May 1960 to July 1960, 
September 1960 to June 1963 and April 1965 to May 1968.  

In a VA Form 9, dated in February 2000, the veteran's 
attorney appears to express disagreement with an earlier 
denial of a claim for a total rating based on individual 
unemployability due to service connected disabilities.  This 
issue is not ripe for appellate review at this time; 
therefore, it is referred to the RO for any necessary action.  

While this case was being developed for appellate review, the 
schedular criteria for evaluation of psychiatric disabilities 
were changed effective November 7, 1996. Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased rating for PTSD be evaluated under the pertinent 
regulations effective both before and after the November 7, 
1996.  Id.; Bernard v. Brown, 4 Vet. App. 384 (1995).  
However, the application of the new regulatory criteria may 
not be earlier than the date effectuating the changes to the 
rating schedule.  VAOPGCPREC 3-00 (April 10, 2000).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The "old" and the "new" rating criteria are favorable 
to the veteran's PTSD claim. 

3.  The veteran's PTSD symptoms are not shown by the evidence 
to be productive of considerable social and industrial 
impairment.  The disability is productive of no more than 
definite impairment.

4.  While the veteran has difficulty in establishing and 
maintaining effective work and social relationships, his PTSD 
symptoms, overall, (subsequent to November 6, 1996) are not 
shown by the evidence of record to be productive of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
or impaired abstract thinking.  

5.  The veteran's residuals of fracture, base of right 5th 
metatarsal, include complaints of pain with tenderness shown 
on clinical evaluation and decreased space between the tarsal 
and metatarsal joint shown on x-ray study.  

6.  The veteran was not hospitalized in excess of 21 days for 
a service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. Part 4, Code 9411 (1996 & 1999).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of fracture, base of right 5th metatarsal, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, Code 5284-7804 (1999).  

3.  The criteria for entitlement to a temporary total rating 
based on hospitalization at a VA facility from December 1993 
to February 1994 have not been met.  38 C.F.R. § 4.29 (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board of Veterans' Appeals (Board) finds that 
the veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a); that is, he has presented claims 
that are plausible.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The veteran also has not alleged the presence of 
any records of probative value that may be obtained, and 
which have not already been associated with the claims file.  
Accordingly, the VA has fulfilled the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).  

I.  Increased Evaluation for PTSD

Background  

Service medical records are negative for the presence of PTSD 
or any other chronic psychiatric disorder during service.  
The veteran served in Vietnam and was awarded the Combat 
Infantryman Badge.  

The veteran filed his initial claim for PTSD in 1992.  On VA 
examination in January 1993, the examiner noted three 1992 
hospitalizations; cocaine dependency in April, personality 
disorder in August, and anxiety disorder in October.  
Pertinent diagnoses following examination were: PTSD, 
chronic; history of multiple substance abuse in remission at 
this time; and personality disorder.  A rating action in June 
1993 granted service connection and a 10 percent rating for 
PTSD effective September 1992.

In August 1993, the veteran filed a claim for an increased 
rating for his PTSD, referencing VA hospitalization from 
July-August 1993.  On hospital admission, the veteran 
reported being depressed and having difficulty sleeping.  
While a history of polysubstance was reported, laboratory 
results were positive only for marijuana.  The veteran 
reported being unemployed since 1991 and being separated from 
his fifth wife for four months.  He also reported previous 
suicide attempts.  The veteran was initially placed on sleep 
medication, but after two doses decided he did not want to 
take any drugs and remained off drugs, including 
antidepressants, during his hospital stay.  The veteran 
attended group sessions and did well.  Discharge medication 
was prescribed only for back pain.  

A rating action in September 1993 assigned a 100 percent 
rating for the veteran's period of hospitalization under 38 
C.F.R § 4.29 and thereafter a 30 percent rating for PTSD 
under Code 9411.  

The veteran was hospitalized from December 1993 to February 
1994 primarily for alcohol dependence.  It was noted that the 
veteran had begun drinking following his release from the 
hospital in August 1993.  The discharge diagnoses included 
Axis I: depression not otherwise specified and alcohol 
dependence and Axis II: personality disorder, not otherwise 
specified, with narcissistic and antisocial traits.  

VA outpatient records from 1994 to 1995 show continuing 
treatment for various psychiatric problems and substance 
abuse.  The veteran was hospitalized through the substance 
abuse clinic in January 1995.  He was treated with medication 
and he improved.  He participated in scheduled activity 
programs.  On discharge in February 1995, it was noted that 
his mood was euthymic during the hospitalization and he was 
to be followed as an outpatient.  He was noted to be 
competent and employable.  

At a hearing on appeal in October 1995, the veteran reported 
that in addition to keeping his medical appointments he 
worked when he could as a handyman and laborer.  The veteran 
described his symptoms and reported that he used medication 
to help him sleep.  

The veteran was hospitalized for a week by the VA in August 
1996 with pertinent diagnoses of PTSD and impulse control 
disorder.  On admission, he complained of an increase in 
symptomatology for the past two months and he was placed on 
medication and enrolled in various activities programs.  His 
symptoms included having increased intrusive thoughts 
although he could not describe them, flashbacks of service, 
avoidance behavior, disturbed sleep and occasional panic 
attacks.  Mental examination showed that the veteran was sad 
and depressed but not hostile, cooperative without abnormal 
movement, fluent and goal-directed with occasional pressured 
speech.  His thought process was logical and goal-directed.  
After five days, the veteran reported feeling a lot better 
and he was discharged after seven days to be followed as an 
outpatient.  It was noted that the veteran had global 
assessment of functioning (GAF) of 70 in the past year and 
that his GAF was 40 on admission and 60 at discharge.  

In May 1997, copies of the veteran's Social Security 
Administration (SSA) records were received by the VA.  These 
consist primarily of VA medical records, although a private 
psychiatric evaluation in June 1994 was included.  That 
examiner assigned a GAF of 50.  The examiner noted that the 
veteran had no friends and did not trust others around him.  
The veteran's long history of alcohol abuse and PTSD were 
noted as well.  Another SSA document showed the veteran had 
no income for SSA purposes from 1995 to 1997.  

On VA examination in May 1998, the examiner noted the veteran 
continued to use illicit drugs with positive urine the 
previous month.  He reported that the veteran was not on any 
prescribed psychotropic medication in the past year.  He was 
living alone in an apartment and did maintenance and cleanup 
around the apartment.  He reported not being close to people 
and having flashbacks a few times a week.  He reported 
depression with crying spells and losing interest in things.  
On mental status examination, his mood was angry and 
depressed.  His affect was full and appropriate to his 
expressed thoughts.  No lability of affect was noted.  His 
thought process was coherent with no sign or symptoms of 
psychotic process.  He was alert and oriented.  He scored 29 
out of 30 on mental status examination.  Insight and judgment 
were said to be marginal.  Pertinent diagnoses were 
continuous polysubstance abuse, PTSD depressive disorder, 
anxiety disorder and personality disorder.  The GAF was 40.  

On VA examination in December 1999, the examiner noted the 
GAF score of 40 assigned in May 1998.  He further noted that 
he had been asked to assign a GAF score specific to the PTSD 
without consideration of substance abuse.  He provided a 
detailed history of the veteran's status since 1991.  On 
mental status examination, his mood was depressed and 
somewhat melancholic at times.  His affect was characterized 
by a sense of sadness, cynicism and relatively constricted 
range.  Speech was fluent and coherent and thought process 
was logical and goal directed.  He denied any suicidal or 
homicidal ideation as well as delusions or hallucinations.  
On a brief mental status examination he scored 30 out of 30.  
His sensorium was clear and cognition intact.  Insight was 
fair and judgment was fair to poor.  

The examiner reported the GAF as 55, based on the veteran's 
moderate level of depressive anxiety and PTSD symptoms and 
moderate difficulty in social interaction.  The examiner 
noted that the veteran's GAF improvement since 1998 was based 
on his recent ability to stay sober.  He also noted that 
while it was usually impossible to separate the symptoms of 
PTSD from substance abuse, the veteran recent period of 
sobriety provided an isolated case where this was now 
possible.  He felt that in light of the veteran's current 
sobriety, his GAF score of 55 represented an accurate 
reflection of the effect of PTSD on his current functioning.  

Criteria  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this matter, the Board is primarily concerned 
with the medical history from the time of his increased 
rating claims in 1993 to the present.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The schedular criteria in effect for PTSD (Code 9411) prior 
to November 7, 1996, provided a zero percent rating when 
there were neurotic symptoms which might somewhat adversely 
affect relationships with others, but which did not cause 
impairment of working ability; a 10 percent rating when there 
was emotional tension or other evidence of anxiety productive 
of "mild" social and industrial impairment; a 30 percent 
rating for "definite" social and industrial impairment; and 
a 50 percent rating for "considerable" impairment of social 
and industrial adaptability.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) stated that the term "definite" in 38 C.F.R. 
§ 4.132 (1993) was "qualitative" in character, whereas the 
other terms employed under that regulations to describe 
symptomatology for rating purposes were "quantitative" in 
character.  To ensure that the Board meets the statutory 
requirement that it articulate "reasons or bases" for its 
decisions, the Court invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA held that the term "definite" under 38 C.F.R. 
§ 4.132 (1993) is to be construed as "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large."  VAOPGCPREC 9-93 (November 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C. § 7104(c) (West 1991).

Code 9411 was amended effective November 7, 1996.  Under the 
new regulations, the evaluation criteria have substantially 
changed, focusing on individual symptoms as manifested 
throughout the record rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe, or total.

Under the revised criteria, a psychiatric disability which is 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication, will be assigned a 10 percent evaluation.

A 30 percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Analysis  

In the instant case, the Board finds that the veteran's PTSD 
does not meet the criteria for a 50 percent rating under the 
old or the new rating criteria, which are set out above.  The 
Board has considered the veteran's statements and testimony, 
as well as hospital and outpatient treatment records and 
reports of psychiatric examinations compiled during the 
appeal period.  The veteran is shown to have difficulty in 
establishing and maintaining effective social relationships.  
During the appellate period, he has held part-time employment 
as a laborer and more recently has worked as the manager of a 
small apartment complex.

In evaluating the veteran's PTSD in this case, only the 
impairment resulting from his PTSD symptoms may be 
considered.  The effects of the veteran's nonservice 
connected substance abuse are not for consideration.  The 
Board's decision must be based solely on consideration of the 
symptomatology of the veteran's service-connected PTSD under 
the governing VA criteria.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  

The record shows that the veteran's symptomatology has 
remained essentially the same over the years.  Periodic 
exacerbations of his condition have been quickly resolved 
with therapy, medication and/or brief hospitalization.  A 
review of the medical evidence from 1993 to the present fails 
to reveal symptomatology arising from PTSD that may be said 
to result in the "considerable" impairment of social and 
industrial adaptability necessary for the award of a 50 
percent rating under the old schedule.  

In this regard, the Board would further note that at the time 
of the veteran's hospital discharge in August 1996, it was 
noted that the veteran had GAF of 70 in the past year and 
that during hospitalization his GAF had been raised from 40 
to 60.  While a GAF of 40 was subsequently reported on VA 
examination in May 1998, this was apparently based the 
veteran's total psychiatric status and not limited to the 
service-connected PTSD.  On examination in December 1999, the 
examiner was asked to render a GAF based solely on the PTSD.  
The examiner found the GAF to be 55.  

The Court has held that GAF scores between 55 and 60 indicate 
only "moderate difficulty in social, occupational, or school 
functioning."  See Richard v. Brown, 9 Vet. App. 266 (1996); 
Carpenter v. Brown, 8 Vet. App. 243 (1995).  Therefore, the 
reported GAF scores clearly do not indicate that the PTSD is 
productive of considerable industrial and social impairment.  
It is clear that the veteran's demonstrated level of 
impairment resulting from his PTSD does not approach the 
level of considerable impairment, which is necessary for a 50 
percent rating under the old rating criteria.  

Based on the foregoing, the Board finds that clinical 
findings by mental health professionals with respect to the 
veteran's PTSD clearly support a finding that his PTSD 
results in no more than "definite" social and industrial 
impairment.  Thus, an increase under the old rating criteria 
is not warranted.  38 C.F.R. § 4.7.

Under the new criteria, a 50 percent disability evaluation 
would necessitate a showing that the veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  It is 
clear from a review of the evidentiary record, set out above, 
that the veteran's symptomatology fails to meet this 
standard.  In spite of the veteran's complaints of having 
increased flashbacks, depression, and avoidance behavior, 
clinical findings in 1998 show that his affect was full and 
appropriate to his expressed thoughts, no lability of affect 
was noted, and his thought process was coherent although 
insight and judgment were marginal.  He scored 29 out of 30 
on mental status examination.  Further, even though a GAF of 
40 was assigned, in December 1999, the examiner clarified 
that nonservice-connected disorders were considered when 
rendering that assessment.  After examination in 1999, 
despite the veteran's depressed mood and constricted affect, 
his PTSD symptoms were productive of no more than moderate 
impairment.  His speech was fluent and coherent and his 
thought process was logical and goal directed.  38 C.F.R. 
§ 4.7.

Given the foregoing, the present record is insufficient to 
support a rating in excess of the 30 percent currently 
assigned under either the "old" or "new" criteria for the 
evaluation of service-connected PTSD.  Accordingly, based on 
the evidentiary record, a rating in excess of 30 percent is 
not warranted.  

Additionally, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  
38 C.F.R. § 3.321(b)(1) (1999).  The veteran has not 
presented any evidence demonstrating that his PTSD disability 
presents such an exceptional or unusual disability picture, 
with related factors including frequent hospitalizations or 
marked interference with employment, as to render impractical 
the application of the regular schedular standards.  Thus, 
consideration in this regard is not warranted.  The claim is 
denied.


II. Increased Evaluation for Residuals Fracture, Base of 
Right Fifth Metatarsal

Background  

The veteran sustained a fracture of the base of the right 5th 
metatarsal during service.  A rating action in February 1972 
granted service connection and a zero percent rating from 
April 1971.  The veteran filed a claim for increase in 
November 1993 that remains in a denied stance.  

On VA examination of the residuals of the fracture of the 
base of the right 5th metatarsal in April 1998, the examiner 
did not have the claims folder for review.  The veteran 
however reported three breaks subsequent to the one in 
service with open reduction with placement of a compression 
leg screw 1996 and subsequent removal of the screw in 1997.  
Examination revealed a 1-inch longitudinal scar over the 
proximal end of the right 5th metatarsal.  The scar was 
healed, nontender, and mobile.  The veteran however was 
unable to stretch or lift the right foot more than 5 degrees 
from neutral due to contracture of the right gastroc solius 
muscle.  A review of earlier x-rays was noted.  The veteran 
had a fracture of the proximal end of the right fifth 
metatarsal, a transverse fracture medially of the joint line 
of the right first through fourth metatarsals with the tarsal 
area.  The veteran had a compression screw and had achieved 
solid bony union.  The diagnosis was fracture of the right 
fifth metatarsal-healed and contracture of the right gastroc 
solius muscle, secondary to service-connected right fifth 
metatarsal fracture.

The veteran underwent another examination in September 1998.  
The examiner was furnished the claims folder for review and 
the examiner noted the prior surgeries in 1996-97.  On 
examination, the examiner noted a 6-centimeter scar at the 
base of the right 5th metatarsal.  Although healed, there was 
some tenderness of the heel on palpation.  Good alignment and 
no neurologic deficit were noted.  X-ray study revealed a 
well-healed fracture with decreased joint space between the 
tarsal and metatarsal joints; otherwise, findings were 
normal.  

A rating action in January 1999 assigned a 10 percent rating 
under Code 5284-7804 for the residuals of fracture at the 
base of the right 5th metatarsal.  The effective date 
assigned was in November 1993, the date of the claim for 
increase.  

Criteria  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  

Governing regulations caution that the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (1999).  The regulation points out that 
disabilities from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate body system for 
their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service connected evaluation and the 
evaluation of the same manifestations under different 
diagnoses are to be avoided.  Id.

Under Code 7804, superficial scars, which are, tender and 
painful under objective demonstration, will be evaluated as 
10 percent disabling.  38 C.F.R. § 4.118, Code 7804.

Under Code 5284, a 10 percent rating can be assigned for 
moderate residuals of a foot injury.  For moderately severe 
residuals, a 20 percent evaluation is assignable.  For severe 
residuals, a 30 percent evaluation is assignable. 38 C.F.R. 
§ 4.71a, Code 5284.


Analysis  

Upon review of the evidence, the Board finds that an 
increased evaluation for the veteran's right foot disorder is 
not warranted.  Even though the evidence shows that the 
veteran's foot disability was not productive of increased 
symptomatology until the surgical interventions in 1996-97, 
the evidence also shows that surgical intervention was 
successful as reflected by the subsequent examinations in 
1998.  Currently, the veteran's residuals are minimal and are 
not shown to be productive of any functional impairment.  The 
foot disorder causes discomfort and, as noted above, 
tenderness was noted on objective examination.  Nevertheless, 
the fracture is shown to be well healed and in good 
alignment.  No neurological deficits are noted either.  Since 
the veteran has demonstrated tenderness related to this 
disability, a 10 percent rating under Code 7804 or Code 5284, 
but not both is warranted.  See 38 C.F.R. § 4.14.  

As noted above, the RO assigned the 10 percent rating 
effective from the veteran's claim for increase in November 
1993 and the Board finds no evidentiary basis for the award 
of a rating in excess of 10 percent at any time during this 
period.  

In summary, the Board finds that the record from the claim 
for increase in November 1993 through the most recent VA 
examination, does not show the right foot symptomatology 
results in more than moderate disability of the foot.  Thus 
an increased evaluation is not warranted under Code 5284.  
The only other applicable Code is 7804.  The veteran is 
already receiving the maximum allowable evaluation under this 
particular Diagnostic Code.  The evidence clearly does not 
show there to be a right foot disability caused by the 
fracture that exceeds the currently assigned 10 percent 
evaluation.  

In reaching this decision, the Board has considered the 
doctrine of according the veteran the benefit of the doubt, 
but the Board does not find that the record provides an 
approximate balance of negative and positive evidence with 
respect to the veteran's claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3 (1999). 

Additionally, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  
38 C.F.R. § 3.321(b)(1).  The veteran has not presented any 
evidence demonstrating that his right foot disability 
presents such an exceptional or unusual disability picture, 
with related factors including frequent hospitalizations or 
marked interference with employment, as to render impractical 
the application of the regular schedular standards.  Thus, 
consideration in this regard is not warranted.  The claim is 
denied.

III. Temporary total rating under 38 C.F.R. § 4.29.  

Background  

By rating action in June 1993, service connection for PTSD 
with a 10 percent rating was granted, effective from 
September 1992.  

The veteran was hospitalized by the VA from July 13, 1993 to 
August 13, 1993 for treatment of his PTSD.  A rating action 
in September 1993 awarded a temporary total rating under 38 
C.F.R. § 4.29 for this period of hospitalization as the 
veteran had been hospitalized for in excess of 21 days for 
treatment of his service-connected PTSD.  The temporary total 
rating under 38 C.F.R. § 4.29 was terminated on August 31, 
1993, and a 30 percent rating for PTSD was assigned effective 
September 1, 1993.  The veteran is also service-connected for 
disability of the right fifth metatarsal, discussed above, 
and hemorrhoids evaluated as noncompensable.  

Thereafter, the veteran was hospitalized from December 1993 
to February 1994.  Hospital records show that this 
hospitalization was not occasioned by need for treatment of 
PTSD or any other service-connected disability.  Medical 
records show that the veteran was treated for depression and 
alcohol dependency problems during the hospitalization.  He 
was also seen for genitourinary complaints during his 
hospital stay.  The discharge diagnoses included Axis I: 
depression not otherwise specified and alcohol dependence; 
Axis II: personality disorder, not otherwise specified, with 
narcissistic and antisocial traits; and Axis III: chronic 
back pain.

Criteria 

Applicable regulation provides ratings for service-connected 
disabilities requiring hospital treatment or observation a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29.

It also provides notwithstanding that hospital admission was 
for disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment.  38 C.F.R. § 4.29(b).  

Analysis  

The record shows that the veteran was hospitalized by the VA 
from July 13 to August 13, 1993 for treatment of his service-
connected PTSD and that he was awarded a temporary total 
rating under 38 C.F.R. § 4.29 for this hospitalization.  As 
noted above, hospitalization in excess of 21 days for service 
connected disability are a prerequisites for a temporary 
total rating under § 4.29.  

While the veteran argues that his hospitalization from 
December 1993 to February 1994 was also for PTSD, such is not 
shown by any competent medical evidence of record.  Hospital 
records show that the veteran's hospitalization was not 
occasioned by need for treatment of PTSD or his other two 
service-connected disabilities.  These records show that the 
veteran was treated for depression and alcohol dependency 
problems during the hospitalization.  These conditions are 
not shown by competent medical evidence to be related to his 
service-connected PTSD.  During hospitalization, he was also 
seen for genitourinary complaints; however, this is another 
condition that is not service connected.  

The veteran's argument that he was hospitalized for PTSD has 
been considered.  However, as a layman, the veteran is not 
competent or qualified to render a medical opinion in this 
matter.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran has offered no competent medical evidence or opinion 
to support his claim.  The competent medical evidence that is 
of record clearly shows that the veteran was not hospitalized 
due to a service-connected disability during the period in 
question.  

At the time of the veteran's hospitalization, service 
connection was in effect only for PTSD, residuals of fracture 
base of right 5th metatarsal and hemorrhoids.  At no time 
during the veteran's hospitalization, or currently, has 
service connection been in effect for depression or alcohol 
dependency.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Inasmuch as benefits pursuant to the provisions of 38 C.F.R. 
§ 4.29 require that the veteran be hospitalized not only for 
a period in excess of 21 days, but also for a service-
connected disability, his claim is without legal merit, and 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426; 38 C.F.R. 
§ 4.29.


ORDER

An increased rating in excess of 30 percent PTSD is denied.  

An increased rating in excess of 10 percent for residuals of 
fracture, base of right 5th metatarsal is denied.

A temporary total rating based on VA hospitalization from 
December 1993 to February 1994 pursuant to 38 C.F.R. § 4.29 
is denied.  



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

